Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth F. Holowacz on 7/28/2022.

The application has been amended as follows: 

In the claims:
	In claim 29, line 5, “the upstream” has been changed to --an upstream--.
	In claim 34, line 2, “the blade” has been changed to --a blade--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Among the closest prior art, Broyles et al. (US 4,891,082), Riggs (US 4,276,104) and Suda (US 7,235,147) each disclose a transfer assembly that includes a cylindrical carrier that is mounted to a pivotable arm movable between positions, the cylindrical carrier surface being for transfer of a tire product to a forming drum.  These references do not however teach or render obvious additionally including a lune as claimed at which the apex of the outer lune surface positions and poses a leading edge of a semi-finished product.  
	Zodrow (US 4,090,913) discloses a label transfer system that includes a crescent-shaped segment or lune (16) movable relative to a cylinder (15).  The crescent-shaped segment and cylinder however only carry a roller chain (9), which roller chain bears an affixing pad (10) and gripper (11) for holding the label, and thus Zodrow does not teach or suggest an apex of the outer lune surface positioning or posing a leading edge of a semi-finished product as claimed.  
	None of the closest prior art then, whether taken singly or in any combination, would teach or render obvious a posing assembly, tire production system or associated method as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
July 30, 2022